CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated March 19, 2013 relating to the financial statements of Environment Solutions Worldwide, Inc. in the Annual Report on Form 10-K of Environmental Solutions Worldwide, Inc. for the year ended December 31, 2012. Signed: /S/ “MNP LLP” Toronto, Ontario December 20, 2013 Accounting › Consulting › Tax , 8th FLOOR, Toronto ON, M9C 1A3 P: 416.626.6000  F: 416.626.8650 MNP.ca
